[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             OCTOBER 3, 2006
                              No. 05-14324
                                                            THOMAS K. KAHN
                          Non-Argument Calendar
                                                                CLERK
                        ________________________

                  D. C. Docket No. 04-00058-CR-SPM-WCS

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

MICHEL GONZALO,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (October 3, 2006)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Michael Ufferman, court-appointed counsel for Michel Gonzalo in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED and Gonzalo’s convictions and

sentences are AFFIRMED.




                                          2